 258DECISIONSOF NATIONALLABOR RELATIONS BOARDCommunications Workers of America,AFL-CIO,Local 1127(New York TelephoneCompany)andTheresa MeyersandRobert E. LockwoodandJohnJ. LeonbrunoandClayton E. MitchellandDavidG. MartinandWilliam H.Lane, Jr.CommunicationsWorkers of America,AFL-CIOLocal 1125(New York Telephone Company)andJosephine BaluckandPatricia A.McDermottandRobertM.Shannon.Cases 3-CB-1851-11, -15,-18,-19,-21,-22, 3-CB-1875-7, -21, and3-CB- 1889-1January 9, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 29, 1973, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief.[Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents,CommunicationsWorkers ofAmerica,AFL-CIO, Locals 1127 and1125, Buffalo,New York,their officers, agents, andrepresentatives,shall take the action set forth in thesaid recommended Order.iRespondents base requested that the Board consider their supplemen-talexceptions and brief filed September26, 1973, and the New YorkTelephoneCompanyhas opposed this request Inasmuch as the BoardRules and Regulations do not provide for the filing of such exceptions, wedeny Respondents'request.However, we have taken administrative noticeof the Decision of Administrative Law Judge Benjamin K Blackburn inNew York Telephone Company,2-CB-5172, and our decision in that case hasissued today,reported at 208 NLRB No 322The Respondents have excepted to certain credibility findings made bytheAdministrative Law Judge it is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDr)WallProducts,Inc,91 NLRB544, enfd.188 F 2d 362 (C.A 3, 1951).We have carefullyexaminedthe recordand find no basis for reversing his findings3 In view of the fact that the other charges in the present case are broadenough to cover the allegations of unlawful conduct against Clayton208 NLRB No. 31Mitchell,we need not pass on the question of whetherMitchell's owncharge was barred by Sec 10(b) of the ActDECISIONSTATEMENT OF THE CASEHENRY L. JALETrE, Administrative Law Judge: Theseconsolidated cases involve the legality of fines imposed byLocal 1125 and Local 1127 of the Communication Workersof America, AFL-CIO, hereinafter referred to as CWA,upon employees of the New York Telephone Company Iforabandoning a strike against the Company andreturning to work, and the legality of demands for therepayment of strikeassistance monies.The issues present-ed are whether the strike was unprotected because it beganduring the 60-day period preceding the termination of thecontract, whether the Respondents were responsible for thestrike, in the case of one of the Charging Parties whether heeffectively resigned from the Union before returning towork, and in one case whether the complaint is barred bySection 10(b) of the Act.The charges in Cases 3-CB-1851-11, 3-CB-1851-15,3-CB-1851-18, 3-CB-1851-21, and 3-CB-1851-22, werefiledon May 10, 1972, by Theresa Myers, Robert E.Lockwood, John J. Leonbruno, David S. Martin, andWilliamH. Lane, respectively, and pursuant to suchcharges a consolidated complaint was issued on June 13,1972. The charge in Case 3-CB-1851-19 was filed on May10, 1972, by Clayton E. Mitchell and complaint thereonwas issued on January 31, 1973. The charge in Case3-CB-1875-7 was filed on May 23, 1972, by JosephineBaluck, and the charge in Case 3-CB-1875-21 was filed onJune 1, 1972, by Patricia McDermott, and pursuant theretoa constituted complaint was issued on June 16, 1972. Thecharge in Case 3-CB-1889-1 was filed on June 13, 1972, byRobert M. Shannon, and complaint thereon was issued onJune 20, 1972. All of the foregoing cases were dulyconsolidated and heanng thereon was held on November 8and 9 in Buffalo, New York; on December 5 in Plattsburg,New York; on December 6 in Malone, New York; onFebruary 13, 1973, in Albany, New York; and May 1,1973, in Lake George, New York.2Upon the entire record,3 including my observation of thewitnesses,and after due consideration of the briefsfiled byGeneral Counsel and Respondents Local 1125 and 1127, Imake the following:iThe New York Telephone Companywas permitted to intervene on alimited basis, that is,to participatein the proceeding when officials of theCompany were called upon totestify and to file a brief2Many othercases were also consolidated with the cases enumeratedhereinSettlement agreementswere entered into in allbutCases3-CB-1851-19,3-CB-1875-7,3-CB-1875-21 and 3-CB-1889-1 and theywere thereaftersevered therefromand remanded to the Regional Directorforpurposes of affectingcompliancewith the terms of the settlementagreementsin Cases 3-CB-1851-11. -15, -18, -21 and -22, compliance wasnot effected,and the complaints therein were reconsolidatedby ordersdated April 10 and 26, 1973General Counsel'smotion to correct transcript,which is unopposed, ishereby grantedand the motionis herebyreceived in evidenceas AU Exh.I CWA LOCAL1127259FINDINGS OF FACTI.FACTUALBACKGROUNDCWA is the bargaining representative for employees ofthe Bell System's in anumber of separate barganung units,including a unit of plant department employees of the NewYork Telephone Company, the unit involved herein. Eachunit is covered by separate collective-bargaining agree-ments which have different expiration dates, but all ofwhich expire within 6 months of one another. Theagreement between CWA and the New York Companywh :,h was in effect immediately preceding the eventswhich gave rise to this proceeding had an effective date ofMay 22, 1967. to July 31, 1968, and provided that it was tocontinue in force and effect until notification of termina-tion by either party in writing at least 60 days prior to July29, 1971. In accordance with these provisions, on May 21,1971,CWA gave written notice to the Company of thetermination of the existing agreement effective July 28,1971, and it requested bargaining on a new agreement.Contemporaneously, CWA was involved in negotiationsfor new agreements with other units of the Bell System,and, as was its practice, it had selected two units as patternsetters for agreements reached in all other units. Thepattern setters were Western Electric and Chesapeake andPotomac Telephone Company. On May 20, 1971, theExecutive Board of CWA had voted to reject contractproposals made by the two pattern setters and had ordereda strike vote of all of the Bell System units. Mail ballotswere sent to all members and CWA announced at itsconventionm June or July that the membership hadauthorized the CWA Board to call a strike and that a strikewould begin on July 14, 1971.CWA began negotiations with the New York Companyon July 6 and 6 bargaining sessions were held between July6 and July 12. According to Raymond Williams, the NewYork Company's chief negotiator, on July 13, M. DonSanchez, CWA area director and chairman of its bargain-ing committee, told him that CWA would not be able tomeet that day and that he did not know when they wouldresume bargaining because the other members of CWA'sbargaining committee, who were officers of CWA localslocated in various parts of the State of New York, would bereturning to their home locations to carry out theirresponsibilities in the strike which was scheduled for July14.5On July 14, a major strike occurred throughout the BellSystem, and 95 percent of the people scheduled to work inthe New York Company unit throughout the state of NewYork did not report for work. Statmg it in numbers ofemployees. 28,000 out of 30,000 scheduled employees wereoff the Job.4The Bell System is the term used to describe the American Telephoneand Telegraph Company and its operating companies such as the New YorkTelephone Company, and including Western Electric Company. Jurisdic-tion is not in issue I'he complaint alleges, the answer admits, and I find thatNew York Telephone Company meets the Board's standard for theassertion of Jurisdiction over communications systems.According to Sanchez, he told Williams that they would not beprepared to meet on the 13th because it appeared that on the 14th theWestern Electric installation group would be picketing and inasmuch as themembers of the bargaining committee were either officers or executiveThe parties recommenced bargaining on July 14, andcontinued bargaining until Sunday, July 18, at which timeall the Bell System companies reached agreement on theterms and conditions of a new contract subject toratification by the members of the CWA. On the samedate, the New York Company and CWA agreed to extendthe existing agreement to August 18, 1971.On July 20, JosephBeirne,president of CWA, an-nounced that agreement had been reached with the BellSystem and that everyone should return to work on July21, at 12:01 a.m. Employees in the New York Companyunit within the j unsdiction of CWA Locals 1114, 1118, and1119 returned to work, but employees of the New YorkCompany in the jurisdiction of all other CWA Locals,including Respondent Locals 1125 and 1127, remainedaway from work.On August 14, the results of the ratification vote werepublished and a majority of the CWA members m the NewYork Company unit voted against ratification. On August19, bargaining between CWA and the New York Companyresumed and continued until February 3, 1972, whenagreement was reached. The agreement was ratified by theNew York Company locals and the strike ended onFebruary 17, 1972. Throughout that period, the New YorkCompany CWA locals, including Respondents Local 1125and 1127, continued on strike. On August 26, 1971, CWAexpressly authorized the strike of the New York Companylocals.It.THEALLEGED 8(B)(1)(A) CONDUCTA.The Facts1.The finesThe record indicates that the charging parties, all ofwhom had been members of either Local 1125 or 1127prior to strike, joined the strike for a period of time, butabandoned the strike before it ended and returned to work.All were fined because they did so.Theresa Myers resigned from membership in Local 1127on November 16, 1971, and returned to work on the samedate. On May 5, 1972, she was fined $688.80.Robert Lockwood resigned from membership in Local1127 on December 15, 1971, and returned to work onJanuary 3, 1972. On May 9, 1972, he was fined $251.30.John J. Leonbruno resigned from membership in Local1127 on November 30, 1971, and returned to work onDecember 13, 1971.On May 2, 1972, he was fined $728.00.ClaytonMitchell did not resign from membership inLocal 1127. He returned to work on September 28, 1971.6On May 8, 1972 he was fined $509.60 (i.e. 2 daysearningshoard members of local unionstheywouldhave to go back to their localareas to prepare for the Western Electnt picketingat all their locations. IcreditWilliams' versionof Sanchez'remarks.As will appearbelow, therecord indicatesthatlocal unions ordered astrike andpicketing on July 14at installationsof the New York Company where there was no WesternElectric picketing. Thus, the conduct of the locals conformed with whatWilliamstestifiedlie was told.bActuallyMitchell had returnedtoworkinAugust. but he ceasedworking brieflyuntil September28, thedate usedby Respondent Local1127 in assessingthe fine. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDfor each week or part thereof working during the strikebeginning with September 1971).David Martin resigned from membership in Local 1127on January 18, 1972, and returned to work on January 24,1972. On April 26, 1972, he was fined $364.William Lane resigned from membership in Local 1127on January 4, 1972, and returned to work on the same date.On April 20, 1972, he was fined $487.20.Josephine Baluck resigned from membership in Local1125 on December 20, 1971. She had returned to work onNovember 15, 1971. On May 9, 1972, she was fined $200.PatriciaMcDermott resigned from membership in Local1125 on February 7, 1972. She had returned to work onJanuary 17, 1972. On May 11, 1972, she was fined $100.Robert Shannon returned to work on September 13,1971. On May 1, 1972, he was fined $300. Whether or nothe effectively resigned from membership in Local 1125before returning to work is in dispute.2.The defensefund moniesCWA maintains a defense fund for ". . the defense andrelief of the Union, its Locals, their members, officers andagents when circumstances arising out of labor disputesmake such defense and relief necessary."7 This Fund ismaintained by a 50-cent per capita per month allocationfrom CWA membership dues and is administered by adefense director appointed by, and under the supervisionof, the CWA executive board. In addition to providing forpayment of a variety of strike costs (e.g. travel expense,handbills,rentalsofmeeting halls) the defense fundauthorizes membership assistance expenditures for a widevariety of membership expenses (e.g., food, rent, housenotes, utilities, car payments). During the strike here inquestion,many CWA members asked for and receivedassistance money through the defense fund.Six of the charging parties herein received assistancemoney while they were on strike. Theresa Myers received$63.25;RobertLockwood received $67.13; John J.Leonbruno received $71.25; Clayton Mitchell received$90;David Martin received $83.81; and William Lanereceived $137.08.After they had abandoned the strike and returned towork, not only were they fined as described above, but alsodemands were made upon them for repayment of themoney they had received. All were notified that unlessrepayment was made within 10 days steps would be takento force repayment. All but David Martin received lettersfrom an attorney acting on behalf of Respondent Local1127's president, H. D. Rhodes, renewing the demand forrepayment of the money they had received and warningthem of legal action unless payment was made within 1week. Lockwood and Leonbruno repaid the monies theyhad received; the others did not. No legal actions havebeen instituted.B.Analysis and ConclusionsSection 8(b)(1)(A) of the Act provides, in pertinent part,that it shall be an unfair labor practice for a labororganization to restrain or coerce employees in the exerciseof the rights guaranteed in Section 7 of the Act. Among theSection 7 rights guaranteed to employees is the right torefrainfrom concerted activities such as the strikedescribed herein. General Counsel contends in this casethat Respondents Local 1125 and 1127 have restrained andcoerced employees of the New York Company in theexerciseof Section 7 rights by fining employees whoabandoned the strike and returned to work. RespondentLocal 1127 is also alleged to have restrained and coercedemployees by demanding under threat of legal action thatthey refund monies which they had received in the form ofstrike assistance during the time they participated in thestrike.The principal issue in the case is whether the strike wasan unprotected strike because of the failure of Respon-dents to comply with the provisions of Section 8(d)(4) oftheAct. If the strike was unprotected, General Counselcontends all fines levied against employees, whethermembers or resigned members of Respondents, wereunlawful and the demands for the return of strikeassistance money were likewise unlawful. If the strike wasprotected,General Counsel contends that the fines wereunlawful to the extent that they were imposed uponemployees who had resigned from union membership andfor postresignation conduct.1.The legalityof the finesa.The 8(d) issueAlthough the Supreme Court held inN L.R.B. v. Alhs-ChalmersManufacturing Co.,388U.S. 175 (1967), thatdisciplinary fines of union members for refusing to honor apicket line did not constitute restraint and coercion withinthemeaning of Section 8(b)(1)(A) of the Act, the SupremeCourt later held that such fines were violative of Section8(b)(1)(A) where they impaired some public policy of theAct.N L.R.B. v. Marine Workers,391U.S. 418 (1968);Scofield v. N. L.R. B.,394 U.S 423 (1969).InMarine Workers,the public policy to be protected wasthe right of individuals to access to the Board. InLocal12419,Mine Workers (National Grinding Wheel Company,Inc.)176 NLRB 62, the principle ofMarine Workerswasextended to a strike in breach of a contractual no-strikeprovision, and inCommunicationWorkers of America,AFL-CIO, Local 1170 (Rochester Telephone Company),194NLRB 872, the principle was applied to attemptedmodifications of a contract in violation of Section 8(d) ofthe Act.On the basis of these cases, the fines herein, whether ofemployees who had resigned from union membership oremployees who had not resigned, were violative of Section8(b)(1)(A) if the strike of July 14 was called withoutcompliance with the notice provisions of Section 8(d).The proviso to Section 8(d) provides in pertinent part:..no party to such contract shall terminate or modifysuch contract, unless the party desiring such termination ormodification . . . (1) serves a written notice upon the otherparty to the contract of the proposed termination ormodification sixty days prior to the expiration date thereof7Defense Fund Rules and Local Defense FundGround RulesResp Exh 3 CWA LOCAL1127261(3) notifies the Federal Mediation and ConciliationService within thirty days after such notice of the existenceof a dispute . . . (4) continues in full force and effect,without resorting to strike . . . all the terms and conditionsof the existing contract for a period of sixty days after suchnotice is given or until the expiration date of such contract,whichever occurs later . . . .In the instant case, CWA gave notice of termination ofthe contract on May 21, 1971, and duly served the noticesrequired under subsection (3). As the contract had anexpiration date of July 28, 1971, which was extended toAugust 18, 1971, CWA could not resort to a strike beforeAugust 19, 1971, without contravening Section 8(d)(4) ofthe Act.Respondents assert several defenses against a findingthat the work stoppage that began on July 14 contravenedSection 8(d)(4) of the Act. As Respondents view thematters in issue, the central facts are that CWA was partyto a contract with the New York Company, that CWAgave the required 8(d) notices, that CWA authorized awork stoppage of the New York Company employees onAugust 26 well after expiration of the 8(d) notice periodand after the expiration of the New York Companycontract, as extended, and that all fines imposed hereinwere for picket line crossing which occurred after August26. According to this view, work stoppages which occurredbeginning July 14 are not relevant to the fines because theywere not strikes of the CWA, were not authorized byCWA, and were unrelated to the negotiations betweenCWA and the New York Company. The record does notsupport such a view of the events.Firstofall,the issue here is not one of CWA'sresponsibility for the July 14 work stoppage of the NewYork Company employees. CWA is not charged with aviolation of the Act. The issue is whether RespondentsLocal 1125 and 1127 violated the Act by fining certain oftheirmembers for crossing picket lines. This issue cannotbe decided by ignoring the July 14 work stoppages asthough they had not occurred. The fact of the matter isthat employees of the New York Company did engage in awork stoppage beginning on July 14 and they continued todo so until February 12, 1972.The first question is whether the work stoppages whichbegs n on July 14 constituted a strike for the purpose ofmodifying the contract with the New York Company. Asto this question, there is a suggestion by Respondents thatthe July 14 work stoppages did not constitute a strike ofemployees but rather were attributable to employees'honoring authorized picket lines by employees of WesternElectric.The suggestion that the work stoppages wereattributable to such picketing finds no support in therecord.Undisputed evidence indicates that employees ofthe New York Company did not report to work beginningon July 14 because they were joining in the strike insupport of demands of CWA. Thus, agents of Respondentsgave notice of the strike action to their members, picketrosters were established, and members were informed dailyby taped messages of the status of negotiations. On thebasis of this evidence, I conclude that the employees of theNew York Company engaged in a strike beginning July 14and they were not merely honoring picket lines establishedby employees of Western Electric. Moreover, I concludethat the purpose of this strike was to modify the contractbetween CWA and the New York Company.As noted above, in mid-July, CWA and the New YorkCompany were in the midst of negotiations. When thesenegotiations were temporarily suspended on July 13. it wasnot because the negotiations had failed; rather, thenegotiations were suspended because CWA called a strikeby the employees of the C & P Company and WesternElectric and the New York Company employees struck insupport of that stake. It would appear from this then thatthe stake of the New York Company employees was notfor the purpose of modifying the New York Companycontract.But if the New York Company strike did nothave as its immediate purpose the modification of the NewYork Company contract, this was its ultimate purposebecause the contract for which CWA called a strike was tobe the pattern setter for the New York Company. Therecord indicates that the contract agreed upon betweenCWA and the Bell System companies also covered theNew York Company employees who voted on acceptanceand rejected it. In a very real sense, then, the New YorkCompany strike was for the purpose of modifying the NewYork Company contract. I so hold.Respondents assert that the provisions of Section 8(d) donot apply to the July 14 strike of the New York Companyemployees because they were not parties to the contract. Ido not agree.It istrue that the contract is nominallybetween CWA and the New York Company, and Respon-dents are not signatories to it.It isequally true, however,thatRespondents are the real parties in interest. Theemployees whose terms and conditions of employment areregulated by the contract and for whose benefit thecontract was negotiated are not only members of CWA,they are also members of affiliated locals of CWA such asRespondents. The existence of the locals and the fact thatthey are real partiesin interestis recognized by severalprovisions of the contract. Article 4 prohibits the promo-tion or transfer of certain individuals "without the consentof the Union Local." Article 6 provides for leaves ofabsence for local officials. Inmattersofdischarge,suspension, or demotion, the local unions are invested withthe authority and responsibility to process grievancespursuant to articles 10 and 11. The local union must benotified of certain terminations pursuant to article 34.Article 35 grants local union officers the right to inspectemployee records. In addition, there are the facts that localunion officers form part of the bargaining committee andthat they, not CWA, dictated the terms of the contractwhich was eventually agreed to by their refusal to end thestake on July 21, 1971, and continuing to strike until localunion demands were met. In view of all the foregoingcircumstances, I find that Respondent Locals 1125 and1127 were parties to the New York Company contractwithin the meaning of Section 8(d).8In further defense of their conduct, Respondents pointout that all the members who crossed picket lines and who8 InternationalAssociationofMachinistsand AerospaceWorkers,AFL-CIO (Inter-Continental Engine Service,Inc.),177 NLRB 516, fn. I 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere fined did so after August 26, and they contend thatinasmuch as CWA had served the required 8(d) noticesand that both the 60-day notice period and the New YorkCompany contract had expired by August 26, the strikeafterAugust 26 was a valid strike and the participantstherein were engaged in protected activity. The flaw in thiscontention is that it is premised on Respondents'assertionthat because the July 14 work stoppage was unauthorizedby CWA that work stoppage is irrelevantto the issues. Ihave concluded otherwise. I have concluded that Respon-dents Local 1125 and 1127 were parties to the New YorkCompany contract and were required to comply withSection 8(d)(4) of the Act before striking. A strike begunduring the period prohibited by Section 8(d) does notbecomea legalstrikemerely by the passage of time.Rather, it continues to be prohibited and unprotectedactivityuntilsuch time as the union affirmatively complieswith the statute, and that means the union must ceasestrikingand must comply with the requirements of Section8(d) before it can renew the strike. This is abundantly clearfromRetailClerksInternationalAssociation,LocalNo.1179, etc. (J. C. Penney Company),109 NLRB 754, wherethe union had failed to serve 8(d)(3) notices prior tostriking, but did so I month after the start of the strike. Thestrike was still in progress at thetimeof the hearing some 6months later and federal mediation service had hadsubstantiallymore than 30 daysto assistthe parties innegotiatinga peaceful settlement. Nevertheless, the Boardordered the union to cease striking, stating, "To permit theUnion to continue unhampered the very, strike whichconstitutes the heart of its unlawful conduct would be tocountenance its continued flaunting of an explicit proscrip-tion of the statute." That would be precisely the effect ofany holding herein that the strike was validated because onAugust 26 it was authorized by CWA. As Respondents didnot comply with Section 8(d)(4) before striking, the strikewas unprotected and continued to be so throughout itsduration.Finally, it appears that Respondents are contending thatthe legality of the strike may not be questioned becausenoneof the charges filed alleged that the strikewas illegal.If such is Respondents' contention, it lacks merit. Thecharges herein alleged that the fines were violative of theAct, and thus gave notice to Respondents about whatconduct of theirs the charging parties were complaining.Whether thefineswere unlawful because they related topostresignation conduct or because the strike was unpro-tected is a matter of legal theory which need not beincluded in the charge which simply sets in motion theinvestigative machinery of the Board.In short, I find that the work stoppage of New YorkCompany employees which began on July 14 was a strikeauthorized by Respondents for the purpose of modifyingthe existing contract between CWA and the New YorkCompany, and as the strike commenced less than 60 daysafter notice of termination and before expiration of theexistingcontract it contravened the provisions of Section8(d)(4)of the Act and was an unprotected strike.Accordingly, for reasons stated above, Respondentsrestrained and coerced employees within the meaning ofSection 8(b)(l)(A) of the Actby fining members andresigned members for abandoning the strike and returningto work.b.Postresignation finesAs noted earlier, an alternative basis for finding that thefineswere unlawful is that they were imposed, in someinstances, upon members who had resigned union mem-bership and for their postresignation conduct. The recordsupports such a finding as to most of the charging parties,herein.Theresa Myers, Robert Lockwood, John J. Leonbruno,David Martin, and William Lane had all resigned frommembership before returning to work and were fined byRespondent Local 1127. Accordingly, Respondent Local1127 violatedSection 8(b)(1)(A) of the Actby fining themfor abandoning the strike and returning to work after theirresignations.Machinists Lodge 405 v. N.L.R.B.,412U.S. 84,decided May 21, 1973.Josephine Baluck returned to work before resigning frommembership. She was fined $200.9 Respondent Local 1125stipulated that part of the fine was for her postresignationconduct, and to that extent the fine was violative of Section8(b)(1)(A) of the Act.PatriciaMcDermott returned to work on January 17,1972, and did not resign until February 7, 1972. Inaccordance with Respondent Local 1125's formula, shewas fined $100. General Counsel does not contend the fineformula was unlawful, and as McDermott was not finedforpostresignation conduct, the fine against her wasunlawful only by reason of the finding above that the strikewas unprotected.Robert Shannon returned to work on September 13,1971. He testified that on September 12, he had telephonedClifford Goggins, president of Respondent Local 1125, andhad told him he needed money and that "I would have toquit the Union and go back to work." Goggins had toldhim he would be a scab and Shannon reiterated he had toreturn to work. That same day, Shannon wrote aresignation letter to Respondent Local 1125, which hemailed on September 13 by registered mail. The letter wasnever delivered and was returned to Shannon who madeno further efforts to resign.Goggins recalled Shannon's telephone call and thatShannon said he had to return to work, but he could notremember Shannon saying he had to quit the Union. Icredit Shannon and I find that his statement to Gogginsconveyed his unequivocal intent to resign and was aneffective resignation.Neither Respondent Local 1125 in its bylaws, nor itsparentCWA in its constitution, has any provisionrespectingresignationfrommembership.RespondentLocal 1125 nevertheless contends that an oral resignationis ineffective, because itis itspolicy not to accept any, thatapplications for membershipare in writing,that Shannonwas advised by management to resign in writing andbelieved it necessary to do so as evidenced by his9The parties, stipulated that fines by Respondent Local 1125 wereimposed on a formula of $50 per month for each month or portion thereofthat a member worked before termination of the strike. CWA LOCAL1127263attempted written resignation. I find no merit in thiscontention.Both inN.L R.B. v. Granite State Joint Board,409 U.S.213 (1972); andMachinists Lodge405 v.N. L. R. B., supra,theSupreme Court rejected attempts by the unionsinvolved therein to impose on their members restrictionson their right to resign which did not appear in theirconstitutions and bylaws, or which their members eitherhad no knowledge of, or had not consented to. In theinstant case, whatever Respondent Local 1125's practice orpolicymay have been respecting oral resignations it wasnot communicated to Shannon, nor was he shown to haveconsented to it. Such advice as he may have received frommanagement and followed respecting submitting hisresignation in writing does not constitute either notice of arequirement for a written resignation, or a consent to sucha requirement. Accordingly, as I find Shannon effectivelyresigned his membership from Respondent Local 1125, Ifind that the fine imposed upon him for his postresignationconduct was violative of Section 8(b)(1)(A) of the Act.In summary, I find that had the July 14 strike constitutedprotected activity the fines imposed upon Myers, Lock-wood, Leonbruno, Martin, Lane, and Shannon, and part ofthe fine levied against Baluck, were nevertheless violativeof Section 8(b)(1)(A) of the Act because they were imposedon members for their postresignation conduct. In McDer-mott's case, the fines related to preresignation conduct,and Clayton Mitchell did not resign. As to them, fineswould have been lawful had the strike been protected.2.The legality of the demands for the repaymentof defense fund moneyGeneral Counsel contends that the demands of Respon-dent Local 1127 for the return of defense fund moneyunder threat of court proceedings constituted restraint andcoercion of employees in the exercise of Section 7 rightswithin the meaning of Section 8(b)(l)(A) of the Act.General Counsel has not articulated any rationale insupport of this contention, but it is evident that he isrelying on the rationale of the disciplinary fine cases. Thedifficulty with application of the rationale of those cases tothis issue is that there is a significant difference betweendisciplinary fines and the demands in question. Discipli-nary fines normally arise out of the filing of intraunioncharges againstmembers for violating specified unionrules, followed by union trials, and "adjudications" ofguilt.The demand for the return of defense fund monieshad no such genesis; rather, the demands were based on anasserted breach of an agreement by the member strikers tocontinue on strike in return for strike assistance.The record does not contain any evidence that there wasan agreement by the strikers receiving assistance to repaythe monies received if they abandoned the strike. All thatappears is that in making the demands, Respondent Local1127 prefaced them with the statement "in accordance withthe agreement which you signed at the time you receivedCWA Defense Fund Assistance . .. ... This is insufficientto establish the existence of an agreement. In any event,even if there had been an agreement, I would find that thedemands for repayment, accompanied by threats of legalaction,were coercive. In analyzing the meaning of"restrain or coerce" in Section 8(b)(1)(A) of the Act, theSupreme Court inAllis-Chalmers,supra.used as anexample of coercive conduct "court awards of damagesagainst a contracting party for nonperformance of acontractual obligation voluntarily undertaken." This exam-ple fits this. case. Threats of legal action with the potentialof court awards are coercive. To that extent, then, therationale of the fine cases is applicable at the defense fundmoney issue.According to that rationale, had the strike been aprotected strike, Respondent Local 1127 could enforce itscontract with the recipients of strike assistance. But, as thestrikewas unprotected, the demands and threats of legalaction were unlawful because they were a means to enforceconduct found to have contravened Section 8(d) of theAct.Communications Workers of America, AFL-CIO, Local1170 (Rochester Telephone Company), supra.Strikers desi-rousof abandoning the unprotected strike would bedeterred from doing so if they could be subjected to lawsuits for the collection of strike assistance monies. True,the strikers had voluntarily participated in the strike at itsinception, and it was only because they did so that thematter of strike assistance money ever arose. In addition,strikeassistancewas given only because the strikersapplied and qualified for it. However, the strikers renderedservices for that assistance while they continued on strikeand any agreement to repay in the event of the abandon-ment of the strike must be viewed as contrary to public ifthe strike to which the agreement binds them is itselfcontrary to public policy. Accordingly, I find that thedemands of Respondent Local 1127, coupled with threatsof legal action, for the repayment of strike assistancemonies, constituted restraint and coercion of employeeswithin the meaning of Section 8(b)(1)(A) of the Act.Respondent Local 1127 denied any violation of the Actrelative to thisissue,not on the ground that such demandsare not violative of Section 8(b)(1)(A) of the Act, but onthe ground that the defense fund is a function of the CWAand Respondent Local 1127 acted as agent of CWA indemanding repayment of the money. I find no merit to thiscontention. The CWA defense fund rules and local fundground rules assign substantial obligations and responsibil-ities to the local unions in the administration of the defensefund. Among other functions, the local unions process therequests for assistance and disburse the monies.Whendemands were made for the return of the monies, they weremade by H. D. Rhodes, an officer and agent of Respon-dent Local 1127, who purported to act in that capacity andnot as an agent of CWA. On the record herein, it is clearthat Respondent Local 1127 is as much a principal in thismatter as CWA. In any event, were it only an agent ofCWA, it would be liable for its own unlawful acts. "Fromthe standpoint of a person injured by the wrongful act ofanother the relation of principal and agent is immaterial,and the status of the wrongdoer in that connection of noconsequence." Am.Jr. 2d Agency, Section 300.The Boardhas consistently held agents liable for their own miscon-duct, even where the principal was not charged.Edward G.Partin,BusinessAgent, Local No. 5, General Truck Drivers,Chauffeurs,Warehousemen & Helpers of America,148NLRB 819. 264DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE10(B) ISSUE.ClaytonMitchell returned to work on September 28,1971.On January 18, 1972, Respondent Local 1127demanded repayment of $90 in strike assistance aid he hadreceived and on February 11, 1972, Mitchell was warned ofpossible legal action to collect payment. On May 8, 1972,he was fined $509.60. Mitchell filed his charge in Case3-CB-1851-19 on May 10, 1972. Investigation of hischarge disclosed that he had not resigned his unionmembership and, for this reason, the Regional Directorrequested that Mitchell withdraw his charge. He submittedawithdrawal request on June 14, 1972, and it wasapproved by the Regional Director on June 20, 1972.Subsequently, the Regional Director concluded that thestrikewas unprotected because of 8(d) considerations asdiscussed above, andMitchellwas advised that theRegional Director was of the opinion his withdrawn chargehad merit. On January 22, 1973, Mitchell requested that hischarge be reinstated. On January 23, 1973, the RegionalDirector issued an order withdrawing Regional Director'sapproval of withdrawal request and reinstating unfair laborpractice charge. On January 31, 1973, he issued complaintpursuant to such reinstated charge.As the foregoing chronology indicates, the reinstatementofMitchell's charge occurred more than 6 months after theoccurrence of the alleged unfair labor practices. Respon-dent contends that the complaint issued pursuant to thereinstated charge was barred by Section 10(b) of the Act.iliIn support of this contention, Respondent relies onKoppersCompany, Inc.,163NLRB 517, andN.L.R. B. v. SilverBakery, Inc.,351 F.2d 37 (C.A. 1, 1965).General Counsel contends that theKopperscase is notcontrolling because in that case no equitable considera-tions were presented to justify reinstatement of the charge.According to General Counsel, this case is governed by theBoard's decision inSilverBakery, Inc. of Newton,150NLRB 421, and not by the court's decision.I am, of course, bound by the Board's decision inSilverBakeryunless it appears that the Board has acquiesced inthe view expressed by the Court of Appeals in denyingenforcement. It In this regard, the matter is not clear. Thus,Inote that inKoppers,on which Respondent relies, theBoard in holding that the complaint was barred by Section10(b) did not cite the court's decision inSilver Bakerycase.The implication is that its decision inSilver Bakeryisviable precedent.General Counsel contends that it is and points to threecases. In one,A & P Iron Works, Inc.,179 NLRB 291, theBoard did not reach the 10(b) issue.In another,GlacierLincoln-Mercury,189 NLRB 640, there was a finding thatthere were ' no equitable considerations to warrant reins-tatement of the charge. Only in RussellCoal and Clay Co.,165 NLRB 978, does it appear that the Board applied itsSilver Bakerydecision, but the case is factually distinguish-able as it involved reinstatement of a dismissed chargewhere the charging party had appealed the dismissal. Inshort, there is no clear authority for the proposition that10Sec 10(b) provides, in pertinent part, "That no complaintshall issuebased uponany unfair labor practiceoccurring more than 6 months prior tothe filing of the chargewith theBoardand the service of a copythereofthe Board still adheres to itsSilver Bakerydecision where acharge is reinstated after withdrawal upon erroneous orinaccurate advice of the Regional Office. In my judgment,absent a clear indication by the Board that it hasabandoned the principleenunciatedinSilver Bakery,I ambound by its decision therein. Accordingly, I conclude thatthe complaint in Case 3-CB-1851-19 is supported by atimely charge and I deny Respondent Local 1127's motionto dismiss.Even if Mitchell's reinstated charge were deemeduntimely, his inclusion in a complaint would be proper onthe charges filed by Theresa Myers (Case 3-CB-1851-11),Robert Lockwood (Case 3-CB-1851-15), John J. Leonbru-no(Case3-CB-1851-18),DavidMartin(Case3-CB-1951-21), and William Lane (Case 3-CB-1851-22).Although each of those charges alleged that the individualcharging party had been fined unlawfully, each alsocontained the allegation that Respondent Local 1127 "Bythe acts set forth in the paragraph above and by other actsand conduct, the above named labor organization, by itsofficers,agents,and representatives, has restrained andcoerced and is restraining and coercing the employees ofthe above-named employerin the exerciseof the rightsguaranteed in Section 7 of the Act." This allegation wassufficiently broad to cover Mitchell's case which was partand parcel of Respondent Local 1127's conduct relative tostrikers who had abandoned the strike. Respondent Local1127 has not been prejudiced by the Regional Director'sprocedure of processing as individual charges what couldhave been processedin a singlecharge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents Local 1125 and 1127 setforth in section II, above, occurring in connection with theoperations of the Employer described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondents Local 1125 and 1127have engaged in unfair labor practices I shall recommendthat they be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act.As to the fines, I shall recommend that they be cancelledand that Respondents withdraw any charges which mayhave been filed against the charging parties herein as apredicate for imposingthe fines,and that any suspensionsimposed for failure to pay the fines be lifted. I shall alsorecommend that the charging parties herein be notified, inwriting, that such action has been taken.As to the demands for the repayment of strike assistancemomes, I shall recommend that Respondent Local 1127withdraw such demands and notify the affected employeesupon the personagainst whom such charge is madei iNovak Logging Co..119 NLRB 1573 CWA LOCAL1127265in writing that it is not demanding repayment and will notseek legal action to obtain payment. As Robert Lockwoodand John Leonbruno repaid the monies they had received,Ishall recommend that Respondent Local 1127 returnsuch monies to them with interest at the rate of 6 percentper annum as set forth inIsis Plumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.Respondents Local 1125 and 1127 are, each of them,and at all times material herein have been, labor organiza-tions with the meaning of Section 2(5) and 8(b) of the Act.2.New York Telephone Company is an employerwithin the meaning of Section 2(2) engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3.By imposing fines upon employees of the New YorkTelephone Company, whether members or resigned mem-bers, because said employees abandoned the July 14 strikeand returned to work, where the strike had commencedwithout compliance with the provisions of Section 8(d)(4)of the Act, Respondents Local 1125 and 1127 haveengaged in, and are engaging in, unfair labor practiceswithin the meaning of Sections 8(b)(1)(A) and 2(6) and (7)of the Act.4.By imposing fines upon employees of New YorkTelephone Company who has resigned from membershipbecause of their postresignation conduct in abandoning theJuly 14 strike and returning to work, Respondents Local1125 and 1127 have engaged in, and are engaging in, unfairlabor practices within the meaning of Sections 8(b)(1)(A)and 2(6) and (7) of the Act.5.By demanding that employees of the New YorkTelephone Company, whether members or resigned mem-bers,repay strike assistancemonies which they hadreceived during their participation in the strike which hadcommenced on July 14, 1971, because such employeesabandoned the strike and returned to work, where thestrikeiad commenced without compliance with theprovisions of Section 8(d)(4) of the Act, Respondent Local1127 has engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Sections 8(b)(1)(A) and2(6) and (7) of the Act.On the basis of the above findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:ORDER i22.Notify, in writing, the employees upon whomdemand for repayment was made that the demand hasbeen withdrawn and that no legal action shall be institutedto collect payment.3.Refund to Robert Lockwood and John Leonbrunothe strike assistance monies which they have been requiredto repay.B.Respondents, Communications Workers of Ameri-ca,AFL-CIO, Local 1127 and 1125, their officers, agents,and representatives, shall:1.Cease and desist from:(a)Restraining or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act by imposingfines upon employees and suspending them for nonpay-ment thereof, because said employees abandoned the strikeand returned to work, where the strike had commencedwithout compliance with the provisions of Section 8(d)(4)of the Act, and where the employees had resigned frommembership and the fines related to their postresignationconduct.(b) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action to effectuatethe policies of the Act.(a) Cancel the fines imposed upon any of the employeeswho abandoned the strike of July 14, 1971, to return towork, and withdraw any charges filed against suchemployees and lift any suspensions from membership fornonpayment of such fines and notify the affected employ-ees, in writing, of the action taken.(b) Post at their offices and meeting rooms and at theaffected locations of the New York Telephone Company, iftheCompany is willing, copies of the attached notices,marked "Appendix." 13 Copies of said notice, on formsprovided by the Regional Director for Region 3, afterbeing signed by an authorized representative, shall beposted at the aforementioned locations in conspicuousplaces, including all places where notices to employees arecustomarily posted, and reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the aforesaid Regional Director, in writing,within 20 days of receipt of the Order what steps each hastaken to comply herewith.A.Respondent, Communications Workers of America,AFL-CIO, Local 1127, its officers, agents, and representa-tives, shall:i.Cease and desist from restraining or coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act by demanding, under threat of legalaction, that employees who abandon a strike and return towork repay strike assistance monies they received duringtheirparticipation in the strike, where the strike hadcommenced without compliance with the provisions ofSection 8(d)(4) of the Act.iY In the eventno exceptionsare filed asprovided by Sec. 102 46 of theRules and Regulationsof theNationalLaborRelations Board,the findings,conclusions,and recommended Orderherein shall,as provided in Sec102.48 ofthe Rules and Regulations.be adopted by theBoard and becomeits findings, conclusions, and Order, and all objectionsthereto shall bedeemed waivedfor all purposes13The notice to be posted by Respondent Local 1125 shall be marked"Appendix A", that by Respondent Local 1127 "AppendixB." In the eventthe Board's Order is enforcedby a Judgment or theUnited States Court ofAppeals. thewords in the notice reading"Posted by Order of the NationalLaborRelationsBoard" shall be changedto read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcingan Order of theNational Labor RelationsBoard." 266DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we have violated the law by fining membersand former members for abandoning the strike against theNew York Telephone Company which began on July 14,1971, and has ordered us to post this notice.WE WILL NOT impose fines upon members or formermembers, nor suspend them for nonpayment of fineswhich have been imposed because employees aban-doned the strike against the New York TelephoneCompany which commenced on July 14, 1971, andreturned to work.WE WILL notify Josephine Baluck, Patricia McDer-mott, and Robert Shannon that we have cancelled thefines imposed upon them and lifted their suspensionfrom membership.COMMUNICATIONS WORKERSOF AMERICA,AFL-CIO,LOCAL 1125(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 9thFloor Federal Building, 111West Huron Street, Buffalo,New York 14202, Telephone 716-842-3100.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we have violated the law byfining membersand former members for abandoning the strike against theNew York Telephone Company which began on July 14,1971, and has ordered us to post this notice.WE WILL NOT demand, under threat of legal action,that members or former members who abandoned thestrikewhich began on July 14, 1971, and returned towork thattheyreturn strike assistance monies whichthey received during the time they participated in thestrike.WE WILL notify Theresa Myers, Robert Lockwood,John Leonbruno, Clayton Mitchell, David Martin, andWilliam Lane that we are withdrawing our demands forthe return of the strike assistance monies they receivedand that we will not institute legal action to collectpayment, and WE WILL return to John Leonbruno andRobert Lockwood the monies which they have repaidus.WE WILL NOTimpose fines against members orformer members, nor suspend them for nonpayment offines,which havebeen imposed because employeesabandoned the strike against the New York TelephoneCompany whichcommencedon July 14, 1971, andreturned to work.WE WILL notify Theresa Myers, Robert Lockwood,John Leonbruno, Clayton Mitchell, David Martin, andWilliam Lane that we have canceled the fines imposedupon them and lifted their suspensions from member-ship.DatedByCOMMUNICATIONS WORKERSOF AMERICA,AFL-CIO,LOCAL 1127(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 9thFloor Federal Building, 111West Huron Street, Buffalo,New York 14202, Telephone 716-842-3100.